DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #3,690,557 to Higgins in view of U.S. Patent #2,311,018 to Bahnson Jr.
In re claim 11, Higgins discloses a spraying device comprising:
a spray head (tip (82));
a supply line (conduit (A)) connected to the spray head, wherein a pressurized fluid is guidable via the supply line [column 2, lines 31-39];
a metering screw (valves (10) are metering screws, see figure 2) configured to influence a fluid jet emerging from the spray head [column 4, lines 49-51].

Higgins also discloses a pointer element (knob (124)) connected to the metering screw in a rotationally fixed but detachable manner (figure 2 shows a laterally inserted grub screw attaching the knob to the end of the metering screw).
Higgins however fails to specifically disclose the pointer element including at least one marking.
Bahnson however teaches it’s known to provide a knob with markings (see figure 2) in order to convey information of the knobs current position relative to the flow rate internally to a user (in the case of Higgins, the knob’s markings disclose the pounds per hour being discharged from the device).
Therefore, examiner asserts one having ordinary skill in the art before the time of filing would have found it obvious to include markings on the knob of the Higgins reference as taught by Bahnson as such modification would allow a user to determine information about the flow through the spray device based on the markings on the knob.  For example, one skilled in the art would recognize that a curved line with arrow heads on either side with the word off on one side and on at the other would indicate the direction one must rotate the knob to open or close the valve.  One skilled in the art could also annotate 0 to 100 on the knob indicating the valve being fully closed (0) or fully open (100) as well as include points in between (similar to the pounds per hour notation on the Bahnson reference).

In re claim 12, Higgins in view of Bahnson disclose the apparatus as described above including the one marking is aligned with a stationary correspondence part in a functional position of the spraying device.  The claim is currently very broad, and any ‘part’ could be a stationary correspondence part and read on the claim as worded. However, if one skilled in the art were to modify Higgins in view of Bahnson such that the markings were indicating some valve opening percentage (and not simply which direction to turn the knob to open or close the valve) there would need to be some stationary correspondence part to indicate which percentage number the valve was currently set.  For example, the pounds per hour rating on the Bahnson reference includes stationary correspondence part (fiducial mark (21)) to indicate to a user the current setting of the device.  The numbers on the outside of the knob would be pointless if there was not a stationary correspondence part present in this case.
Therefore, examiner asserts it would have been obvious to one having ordinary skill in the art before the time of filing to include a stationary correspondence part if something such as the percentage of the valve was open was information they wished to convey to a user.

In re claim 13, Higgins in view of Bahnson disclose the apparatus as described above including the pointer element is a wheel (a knob is a form of a wheel), and the markings are arranged on a visible base surface (must be a visible surface to indicate to a user any data) associated with an edge region.
Examiner notes the location of the marking is a design choice based on the information intended to be conveyed.  One skilled in the art prior to the filing date would have found it obvious to locate the marks in a location most advantageous to the user (whether that’s the top surface near the edges or on the side surfaces).  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Please note that in the instant application, applicant has not disclosed any criticality for the claimed invention. The location of the marks is simply to be located at a convenient position for a user to adjust the knob and visually determine the positioning of the metering screw within the device based on the markings on the knob.  One skilled in the art before the instant invention was filed would find it obvious to locate visual indicator markings in a position advantageous for a user as part of the design process.

In re claim 14, Higgins in view of Bahnson disclose the apparatus as described above including a side of the metering screw facing the pointer element, the metering screw has a pin onto which the wheel is fitted (as best examiner understands the limitation, the metering screw has a non-threaded portion which the knob is fit overtop and fixed in place via the grub screw as seen in  figures 1 and 2 of Higgins which is the same connection seen in the instant figure 2 which annotates part (9) as a pin).

In re claims 15 and 16, Higgins in view of Bahnson disclose the apparatus as described above including the pointer element is held in a frictionally engaged or positive manner on the metering screw by way of a laterally inserted grub screw (see Higgins figure 2) that engages on the pin.

In re claim 17, Higgins in view of Bahnson disclose the apparatus as described above including the at least one marking includes two markings at predetermined angular distance from each other (as noted above if one skilled in the art decided to chose the percentage the valve was opened to be displayed on the knob each percentage would be located at some predetermined angular distance, for example 0 would be offset from 25% which would be offset from 50%, etc.)

In re claim 18, Higgins in view of Bahnson disclose the at least 9one marking including numbers, letters, or strokes (depending on the intended information being visually conveyed it could be any of these things based on design choice).

In re claim 19, Higgins in view of Bahnson disclose the apparatus as described above but fail to disclose in a functional position of the spraying device, the at least one marking is aligned with a central axis of the spray head.
However, it would have been obvious to one having ordinary skill in the art before the filing of the instant invention to align the markings (such as percentage the valve was open) with the central axis of the spray head since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  In the instant case if the markings were to indicate a percentage the valve was open, one skilled in the art would have included some indicia (such as the previously claimed stationary correspondence part) to indicate which indicia on the knob is the instant setting.  Therefore, one skilled in the art would recognize these indicia could be for example the spray head itself and rearrange the parts of the spray gun such that the indicia on the knob utilized the central axis of the spray gun (and accordingly the spray head itself) as the stationary correspondence part.

In re claim 10, Higgins in view of Bahnson disclose the specifics of the device as described above.  The structural specifics of the device therefore disclose the instant described method. Specifically
a user monitoring the fluid jet emerging from the spray head, wherein the monitoring is a visual check of the fluid jet (a user can see that in the case of the device being used to create a foam as disclosed by Higgins, a foam is not being produced or is not correctly being produced, or there is no flow from the spray head);
adjust the metering screw to optimize the fluid discharge of the fluid jet (a used would be opening the valve to the desired discharge rates to optimally produce the foam);
and aligning a marking with a stationary correspondence part of the spraying device (as explained in the rejection of claim 12 above, which the user would be considering when optimizing the fluid flow of the device by rotating the knob).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #3,698,644 to Nystuen, U.S. Patent #4,219,532 to Messervey et al., U.S. Patent #4,534,512 to Chow et al., U.S. Patent #5,277,367 to Hsu, U.S. PG-Pub 2011/0114749 to Munn, U.S. Patent #8,066,204 to Petrovic et al., U.S. PG-Pub 2016/0175861 to Gullicks et al., and U.S. PG-Pub 2019/0291122 to Cvetezart et al. disclose apparatuses with similar structures and components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649